 

Exhibit 10.43

AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 23rd day of June, 2006, by and between Silicon Valley Bank (“Bank”) and
Sento Corporation, a Utah corporation, Sento Technical Services Corporation, a
Utah corporation and Xtrasource Acquisition, Inc., a Delaware corporation
(collectively “Borrower”) whose address is 420 East South Temple, Suite 400,
Salt Lake City, Utah  84111.

RECITALS

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated April 15, 2003, as amended by certain Amendments to Loan
Documents by and between Bank and Borrower, including amendments to the Schedule
to Loan and Security Agreement (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”). The most
recent Amendment to Loan Documents was dated January 26, 2006, and included a
Third Amended and Restated Schedule to Loan and Security Agreement (the
“Schedule”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Liquidity Coverage ratio as more fully set forth herein
and to waive Borrower’s failure to comply with such ratio.

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.             Amendments to Third Amended and Restated Schedule to Loan and
Security Agreement.

2.1          Section 5 (Financial Covenants). The Liquidity Coverage covenant is
amended by deleting the existing covenant and replacing it with the following:


--------------------------------------------------------------------------------




 

“Liquidity Coverage:                              Commencing with the month
ending March 31, 2006, through June 30, 2006, Borrower shall maintain Liquidity
Coverage of not less than 1.50 to 1.0. Commencing with the month ending July 31,
2006, Borrower shall maintain Liquidity Coverage of not less than 2.0 to 1.0.”

 

2.2          Section 5 (Financial Covenants). The definition of Liquidity
Coverage is amended by deleting the existing definition and replacing it with
the following:

“Liquidity Coverage” shall mean (i) for the period from March 31, 2006, through
June 30, 2006, a ratio of unrestricted cash (and equivalents) deposited with
Silicon, invested with Silicon’s affiliates or deposited with another depositary
institution in the United States, plus the loan value of accounts (the Advance
Rate multiplied by the Borrower’s Eligible Accounts) under the Accounts Loan
divided by all outstanding Obligations and (ii) from and after July 1, 2006, a
ratio of unrestricted cash (and equivalents) deposited with Silicon or invested
with Silicon’s affiliates plus the loan value of accounts (the Advance Rate
multiplied by the Borrower’s Eligible Accounts) under the Accounts Loan divided
by all outstanding Obligations.”

3.             Limitation of Amendments.

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.             Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such


--------------------------------------------------------------------------------




 

representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.             Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.             Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of this Amendment by each party
hereto, and (b) Borrower’s payment of an amendment fee in an amount equal to
$5,000.00 and Bank’s out-of-pocket expenses.

[Signature page follows]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

BORROWER

 

 

 

 

 

Silicon Valley Bank

 

Sento Corporation

 

 

 

 

 

By:

/s/ Ron Sherman

 

By:

/s/ Anthony Sansone

Name:

Ron Sherman

 

Name:

Anthony Sansone

Title:

Senior Relationship Manager

 

Title:

SVP & CFO

 

 

 

 

 

 

 

 

Sento Technical Services Corporation

 

 

 

 

 

 

 

 

By:

/s/ Anthony Sansone

 

 

 

Name:

Anthony Sansone

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

 

 

Xtrasource Acquisition, Inc.

 

 

 

 

 

 

 

By:

/s/ Anthony Sansone

 

 

 

Name:

Anthony Sansone

 

 

 

Title:

SVP & CFO

 


--------------------------------------------------------------------------------